Title: To James Madison from Thomas Fitzsimmons, 2 June 1806
From: Fitzsimmons, Thomas
To: Madison, James



Philadelphia 2nd. June 1806.

The Port of St. Iago de Cuba being now much frequented by American Vessells, and Property of great value brought there by them.
It being likewise a general rendezvous for the small French Privateers, who carry in there a great number of their Prizes, where they dispose of them clandestinely without Condemnation or even Trial.  It appears to be of vast importance, that an Agent appointed by the Government of the United States, should be resident there, to whom Americans Could apply, and whose Character would give weight to his Applications to the Officers at that place.
Strongly impressed with a belief that such an appointment would be highly beneficial to the American Commerce, and be the means of rescuing much valuable property from illegal Depredators.
The Subscribers, Merchants of Philadelphia beg leave to request that the Secretary of State, will submit the Subject to the President of the United States, and if he shall think proper to appoint a Person for that Service.
They take the liberty of recommending Mr. Maurice Rogers, a native of this City, to them well Known, as one who would execute the Duties with Ability and Integrity.
Thomas Flood
Thos. Fitzsimons}Presidents of the Insurance OfficersJ. G. WachsmuthJames S. Cox William DavyChas: PettitJohn NixonJoseph BallGurney & SmithDavid LewisRob ‘WalnSaml. W. Fisher














Herring & Francis
Herman Biddle
William Bell

